     Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


SHEILA GUIDRY, individually and                             CIVIL ACTION
on behalf of all others similarly
situated, ET AL.


v.                                                          NO. 19-12233



DOW CHEMICAL COMPANY, ET AL.                                SECTION “F”



                            ORDER AND REASONS

       Before the Court is the plaintiffs’ second motion to remand

this class action to state court.           For the reasons that follow,

the motion is DENIED.

                                Background

       This   protracted   class   action    stems   from   the    accidental

release of toxic chemicals from a Union Carbide facility in 2009.

Now, a full decade after the incident at issue, the defendants

have removed the action to this Court for a second time, and the

plaintiffs have again moved to remand the action to state court

for a lack of federal subject matter jurisdiction.                For all the

complexity inherent in a litigation spanning an entire decade, the

instant motion turns entirely on one narrow issue: whether the

plaintiffs’ suit has placed an amount exceeding $5,000,000 in

                                     1
   Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 2 of 12



controversy such that federal jurisdiction is proper under the

Class Action Fairness Act (CAFA).

      Unfortunately, some issues are simpler in theory but tougher

in application.    Such is the case here, where the parties have

twisted themselves into proverbial pretzels in hopes of achieving

victory in this latest pitched battle over jurisdiction.               In an

ironic reversal of traditional roles, the plaintiffs attempt to

persuade the Court that their claims are in fact less valuable

than the statutory threshold, while the defendants argue that the

plaintiffs’ claims are potentially worth considerably more.               On

this decisive issue, the parties espouse starkly opposing views.

     Stuck in between the plaintiffs’ “rock” and the defendants’

“hard place,” the Court finds that a preponderance of the evidence

suggests that the amount in controversy in this case does exceed

$5,000,000.    As a result, the Court is bound to accept the

defendants’   properly    effected       removal   and   must   deny     the

plaintiffs’ motion to remand.

                                   I.

     “Within constitutional bounds, Congress decides what cases

the federal courts have jurisdiction to consider.”              Bowles v.

Russell, 551 U.S. 205, 212 (2007).            With a small handful of

exceptions articulated in Article III of the Constitution, a

federal court’s jurisdiction begins and ends where Congress says.
                                     2
      Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 3 of 12



See Gunn v. Minton, 568 U.S. 251, 256 (2013).                     Here, the removing

defendants assert that Congress’s 2005 enactment of CAFA enables

the Court to resolve the plaintiffs’ class action.                    The plaintiffs

argue that CAFA does not apply and that this case consequently

falls beyond the Court’s limited jurisdiction.

                                         A.

        CAFA furnishes the federal district courts with original

jurisdiction over class actions involving a class of at least 100

members, minimally diverse parties, and an amount in controversy

exceeding $5,000,000.          See 28 U.S.C. § 1332(d).               In this case,

there is no question that the plaintiffs’ class boasts 100 members

and    that    some   plaintiffs   are        diverse   from       some   defendants.

Therefore, the sole and dispositive question at issue is the amount

in controversy.

        The parties have briefed this narrow question extensively.

Almost all      of    their   jockeying       is   rooted    in    pure   conjecture:

conjecture over how many potential class members might exist,

conjecture over what the claims of those potential class members

might     be   worth,    conjecture       over      future        litigation   plans,

conjecture over the meaning and significance of communications

made in the course of prior settlement talks, and the list goes

on.



                                          3
     Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 4 of 12



       In   their     competing      presentations,     the   parties    skillfully

guide the Court down sharply divergent paths.                        The plaintiffs

surmise that their claims fall well short of $5,000,000 in value,

while the defendants counter that the plaintiffs’ claims fall

somewhere in the range of $7.5 million (at the lowest conceivable

end) to $275 million.           This leaves the Court the unenviable task

of   valuing     an    amount   in    controversy     that    cannot    possibly   be

pinpointed with any modicum of certainty at this point. 1

       Fortunately for the Court, the Supreme Court’s decision in

Dart Cherokee Basin Operating Co. v. Owens steps into the void and

supplies a helpful analytical roadmap.                 See 574 U.S. 81 (2014).

Dart Cherokee instructs that “when a defendant seeks federal-court

adjudication,         the   defendant’s     amount-in-controversy        allegation

should      be   accepted     when    not   contested    by    the     plaintiff   or

questioned by the court.”               Id. at 87.       Here, the defendants’

alleged amount in controversy is both contested by the plaintiffs

and questioned by the Court.            Thus, Dart Cherokee instructs, “both

sides” are to “submit proof” and the Court is to “decide[], by a

preponderance of the evidence, whether the amount-in-controversy

requirement has been satisfied.”             Id. at 88.


1    Indeed, it is impossible at this stage to determine with any
certainty how many plaintiffs may truly exist in this mass tort
action, or the proper measure of damages needed to make such a
diverse and unknowable class of plaintiffs whole.
                                4
      Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 5 of 12



        In rendering its decision on that issue, the Court must also

remember that “no antiremoval presumption attends cases invoking

CAFA, which Congress enacted to facilitate adjudication of certain

class actions in federal court.”          Id. at 89 (emphasis added); see

also Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595 (2013)

(observing that “CAFA’s primary objective” is “ensuring ‘Federal

court consideration of interstate cases of national importance’”

(quoting CAFA § 2(b)(2), 119 Stat. 5)).         This statutorily codified

legislative objective motivated a majority of the Dart Cherokee

Court     to   cite   legislative    history    suggesting   that   “CAFA’s

‘provisions should be read broadly, with a strong preference that

interstate class actions should be heard in a federal court if

properly removed by any defendant.’”           Dart Cherokee, 574 U.S. at

89 (quoting S. Rep. No. 109-14, p. 43 (2005)). 2

        Thus, with the foregoing framework as its analytical guide,

the Court proceeds to weigh the evidence on the single issue before

it.




2    While this Court has its own well-articulated doubts about
the legal significance of legislative history, the decision of a
majority of the Supreme Court to embrace and adopt this particular
piece of legislative history in Dart Cherokee must be regarded
with due deference and significance.

                                      5
    Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 6 of 12



                                    B.

      As noted above, the “world according to the plaintiffs” and

the “world according to the defendants” are very different places.

The plaintiffs contend that the Court is compelled to remand their

class action because while they have made a compelling case –

refined by    good-faith   jurisdictional    discovery   and   reasonable

application of the “Howard” damages range 3 identified by the Court

as a possible proxy for estimating damages here – that the amount

in controversy does not exceed $5,000,000, the defendants “have

offered no actual evidence – no proof – showing that the amount-

in-controversy requirement has been satisfied.”          See Reply at 2,

3–4 (emphasis added). 4




3     See Howard v. Union Carbide Corp., 50 So. 3d 1251 (La. 2010).
4    Indeed, the plaintiffs have made a compelling case for their
view, and they have undoubtedly performed the jurisdictional
discovery obligations imposed upon them by this Court’s May 13,
2020 order in a stellar fashion.      For a description of the
plaintiffs’ admirably robust discovery efforts, see Mot. 1–7.

As a result of those efforts, the plaintiffs have identified 5456
“individually-identifiable” claimants. Id. at 16. Acknowledging
the “Howard” damages range of $100-$500 per claimant as a helpful
starting point, the plaintiffs calculate that even in a scenario
in which each presently knowable claimant were awarded the highest
inflation-adjusted amount of damages allowed by the Howard court,
the total damages awarded to the plaintiffs would be merely
$3,261,000. Id. at 16–17.

Thus, according to the plaintiffs, this “mathematical reality,”
coupled with the defendants’ utter failure to marshal any actual
                                6
   Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 7 of 12



     The   plaintiffs’   assertion   that   the   defendants   have      not

presented any evidence of their position is overly technical and

unavailing.    “To be sure, a defendant cannot establish removal

jurisdiction by mere speculation and parties can neither concede

that it exists nor proselytize beliefs which, if true, would

support its existence.”    Guidry v. Dow Chem. Co., 2019 WL 4509490,

at *10 (E.D. La. Sept. 19, 2019).        However, the parties’ well-

prepared filings for and against this motion, the prior settlement

offer to which those filings repeatedly refer, the plaintiffs’

extensive discovery into the amount in controversy issue at hand,

and general experience and logic are all “evidence” that the Court

may – and in fact, must – appropriately consider in resolving this

motion.    Indeed, “evidence” is defined as, inter alia, “Something

. . . that tends to prove or disprove the existence of an alleged

fact,” and “The collective mass of things . . . presented before

a tribunal in a given dispute.”         Evidence, BLACK’S LAW DICTIONARY

(10th ed. 2014).

     In this context, the Court’s task is to determine where a

preponderance of the evidence points, not to scrutinize the origins

of such evidence.    With that said, reviewing the evidence that is

present in the record, the Court finds that a preponderance of



evidence to overcome it, compels the plaintiffs’ desired outcome.
See, e.g., id. at 17.
                                7
   Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 8 of 12



such evidence suggests that the amount in controversy does exceed

$5,000,000.

     This is so for two major reasons, which the Court examines in

turn.

     1.    The Plaintiffs’ Settlement Demand Letter

     On   August   14,    2019,   class    counsel   Ron   Austin   sent    the

defendants a settlement demand letter.               In the letter, Austin

“mused” that “the parameters of a possible settlement can be safely

couched in terms of a range of $60 M[ILLION] to $275 M[ILLION].”

See Guidry, 2019 WL 4509490, at *2.          Those are large numbers, and

indeed much greater than the $5,000,000.01 that must plausibly be

at stake for this Court to have jurisdiction over this case.               The

size of those numbers drove the Court to observe, in resolving the

plaintiffs’   first      motion   to   remand   on    other   grounds,     that

“[a]lthough the letter appears patently conjectural at 10 years

into litigation, the plaintiffs do make certain that [in] their

opinion, their class damages exceed the $5 million threshold for

CAFA jurisdiction.”      Id. at *9.

     To be sure, experience teaches that the opening salvo in a

settlement negotiation is likely to be fanciful and hyperbolized

– indeed, it would border on malpractice not to stake out an

aggressive initial position in the course of a settlement talk.

However, to believe that plaintiffs’ counsel chose to begin “the
                                       8
    Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 9 of 12



parameters of a possible settlement” at twelve times the statutory

threshold without any reasonable basis for doing so, the Court

would be forced to disbelieve its own eyes and abandon all common

sense. 5   Cf. Robertson v. Exxon Mobil Corp., 814 F.3d 236, 240 (5th

Cir. 2015) (“[T]hat the removing party bears the burden of proving

the amount in controversy does not mean that the removing party

cannot ask the court to make common-sense inferences about the

amount put at stake by the injuries the plaintiffs claim.”).              The

Court is neither willing nor able to do so here.

      Thus, this fact provides strong evidence that the plaintiffs’

action may place significantly more than $5,000,000 in plausible

controversy.     Of course, if the plaintiffs truly believe their

argument, they will settle for less than $5,000,000!




5    It would also require the Court to seriously question the
professionalism of plaintiffs’ counsel.     Cf. Guidry, 2019 WL
4509490, at *8 n.23; id. at *8 (“That plaintiffs now seek to claw
back the genuineness or veracity of their letter’s content speaks
volumes. Although they stop short of casting their letter as a
‘sham,’ they downplay the certitude of its contents by
characterizing the contents as mere ‘musings.’ To be sure, the
letter contains a subjective and likely hyperbolized settlement
demand.   Like plaintiffs’ counsel now appear to concede, their
‘valuation range’ is not a true reflection of the objective value
of the case.     However, there is absolutely no dispute that
plaintiffs’ counsel seemingly has a subjective belief that
recoverable damages . . . range from many multiples beyond the
$5,000,000   amount   in  controversy   requirement.”   (footnote
omitted)).
                                9
    Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 10 of 12



      2.    The Likely Existence of Additional Claimants

      As importantly, the plaintiffs also admit that, robust as

their discovery efforts have been, there is presently no way they

can identify the total number of claimants that will ultimately

come forward when an award is more clearly on the horizon.          As the

plaintiffs concede in their motion, their efforts to identify

potential members of their class has necessarily been curtailed by

the simple facts that their published notice

      made clear that no funds were due any class members; no
      judgment has been rendered by any court making it likely
      that completion of a claim form would assist the class
      members; no settlement has been reached with any
      defendant in this matter; and there was no monetary
      benefit to any class member in filling out the claim
      forms at this time.

See Mot. at 14–15.

      Recall the Court’s task in resolving this motion.         It is not

to determine what total award the presently known claimants could

garner in a judgment today, 6 but rather to determine what amount

the plaintiffs’ action plausibly places in controversy. See, e.g.,

Robertson, 814 F.3d at 240 (“The required ‘demonstration concerns

what the plaintiff is claiming (and thus the amount in controversy

between the parties), not whether the plaintiff is likely to win


6    The bulk of the plaintiffs’ motion centers around this sort
of inquiry.    In their motion, the plaintiffs break out their
calculators to determine the amount their heretofore identified
claimants would receive if certain damages figures were to apply.
                                10
  Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 11 of 12



or be awarded everything he seeks.’” (quoting Berniard v. Dow Chem.

Co., 481 F. App’x 859, 862 (5th Cir. 2010) (per curiam))).

     As the plaintiffs have conceded, it is likely that many more

thousands of claimants may come forward to claim any monetary award

or settlement that is ultimately achieved in this litigation.        See

Memorandum in Support of Plaintiffs’ Expedited Motion to Remand at

9–10, Guidry v. Dow Chem. Co., No. 19-cv-12233 (E.D. La. Aug. 23,

2019) (arguing that the size of the toxic plume at issue allows

“hundreds of thousands of claimants to be part of the class,” and

citing prior filings in which the plaintiffs represented that “a

class was certified consisting of an estimated 200,000 or more

plaintiffs from Orleans Parish” alone).        That every conceivable

claimant has not yet been identified does not guarantee that no

additional claimants exist.

                              *    *     *

     At bottom, this is a simple motion.

     The plaintiffs cannot have their cake and eat it too.        On the

one hand, they have candidly (albeit aggressively) asserted that

a reasonable range for a settlement of this action would begin at

$60,000,000, and that “hundreds of thousands” of class members can

reasonably be expected.     On the other, they assert now that the

record they have created belies any notion that their suit has

placed one penny more than $5,000,000 in controversy.
                                  11
  Case 2:19-cv-12233-MLCF-KWR Document 76 Filed 10/30/20 Page 12 of 12



     That argument is unavailing. On the contrary, the plaintiffs’

prior   statements   in   this   Court   –   and   to   the   defendants   –

demonstrate an affirmative likelihood that well over $5,000,000 is

at stake in this decade-old class action.

     Thus, in accordance with the analysis mandated by the Supreme

Court in Dart Cherokee, the Court now “decides, by a preponderance

of the evidence, [that] the amount-in-controversy requirement [of

CAFA] has been satisfied.”       See 574 U.S. at 88.

     Accordingly, the Court has subject matter jurisdiction over

this action, and IT IS ORDERED: that the plaintiff’s second to

remand is DENIED.



                          New Orleans, Louisiana, October 28, 2020



                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                    12
